Citation Nr: 0710552	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for residuals of 
radiation burns of the chest and neck.

5.  Entitlement to service connection for a thyroid disorder.

6.  Entitlement to service connection for diabetes mellitus, 
type 2.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.

8.  Entitlement to service connection for residuals of a 
right forearm injury.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to an increased rating for anal fissure 
disorder with hemorrhoids, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from various R decisions.  In October 2004, the RO 
denied service connection for bilateral knee disabilities, a 
low back disability, radiation burns to the chest and back, 
thyroid, depression, anxiety, and a right forearm disability.  
In March 2005, the RO denied service connection for 
hypertension.  In July 2005, the RO denied a claim for an 
increased rating for service-connected anal fissure with 
hemorrhoids (rated 30 percent disabling).  The veteran 
testified before the Board in May 2006.  

For the reasons addressed in the REMAND portion of this 
decision, the Board concludes that additional evidentiary 
development is required with respect to the psychiatric 
disorder and right forearm claims.  Accordingly, these issues 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The veteran's disabilities of the right knee, left knee, 
low back, thyroid, and diabetes mellitus were first diagnosed 
years after his separation from service. 

2.  There is no competent medical evidence of hypertension, 
diabetes mellitus, thyroid problems, knee and/or back 
injuries during active service.

3.  No competent medical opinion is of record which relates 
the veteran's current knee and/or back disabilities to active 
service.

4.  Although the veteran did have chest X-rays conducted 
during active service, the record does not support a finding 
that it resulted in radiation burns of the chest and/or neck.

5.  The medical and other evidence of record tends to reflect 
that the veteran's service-connected anal fissure with 
hemorrhoids is manifested by extensive leakage and fairly 
frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  A disability involving radiation burns of the chest and 
neck was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).

5.  A thyroid disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

6.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

7.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

8.  The criteria for a 60 percent rating for service-
connected anal fissure with hemorrhoids are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 
7332 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence to the veteran in April 2002 and 
August 2004 regarding the service connection claims that were 
addressed in the October 2004 rating decision.  He was sent 
correspondence in December 2004, prior to the March 2005 
rating decision, with respect to his claim of service 
connection for hypertension.  Finally, he was sent 
correspondence in April 2005 regarding his claim of an 
increased rating for his service-connected anal fissure with 
hemorrhoids, which was prior to the July 2005 rating decision 
that adjudicated that claim.  He was also sent additional 
notice in May 2006 with respect to his claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  Indeed, at the May 2006 hearing, the 
Board methodically attempted to elicit evidence from the 
veteran regarding his claims.  VA effectively complied with 
all of the required elements under VA's duty to notify 
claimants prior to the last adjudication here.  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant. 

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Further, VA accorded the veteran an examination in 
regard to his increased rating claim.  Although no 
examination was conducted regarding the service connection 
claims that are adjudicated by this decision, for the reasons 
stated below the Board finds that no such development is 
warranted based upon the facts of this case.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of these claims.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Only independent medical evidence may be considered to 
support Board findings.  The Board may not substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his contentions are not competent medical 
evidence.  38 C.F.R. § 3.159(a)(1).

I.  Service Connection Claims

With respect to the veteran's claims of service connection 
for disabilities of both knees and the low back, the veteran 
testified that he injured these joints following surgery on 
his anal fissure.  He testified that two nurses forced him to 
get up on his feet, spun him around, and he fell down hard on 
the concrete.  Further, he maintains that he sustained 
radiation burns to the neck and chest due to in-service X-
rays.  Moreover, he contends that his thyroid disorder, 
diabetes, and hypertension are among the residuals of these 
burns.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection for a right knee disorder, a left knee disorder, a 
low back disorder, radiation burns of the chest and neck, a 
thyroid disorder, diabetes mellitus, and/or hypertension.

Initially, the Board notes that, despite the veteran's 
contentions, his service medical records do not contain any 
evidence of any injury to these joints, to include the type 
of injury described by the veteran at his May 2006 hearing.  
Further, these records contain no findings indicative of a 
thyroid disorder nor diabetes mellitus.  Moreover, his spine 
and low extremities were clinically evaluated as normal on 
his August 1968 expiration of term of service examination.  
He also checked the boxes on a concurrent Report of Medical 
History to indicate he had not experienced recurrent back 
pain or "trick" or locked knee.  The Report contained no 
indication of thyroid problems nor diabetes.

In addition, the competent medical evidence indicates that 
the veteran's thyroid disorder, diabetes mellitus, as well as 
his disabilities of the knees and back were first diagnosed 
years after his separation from active duty.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that no competent medical evidence is 
of record which relates the veteran's knee and back 
disabilities to the confirmed events of his active service.  
Moreover, the Board finds it significant that the veteran 
acknowledged in both a March 2002 statement and at his May 
2006 hearing that he had a post-service, work-related back 
injury.  

With respect to the hypertension claim, the Board notes that 
the veteran indicated on a September 1966 Report of Medical 
History, which was concurrent with his induction examination, 
that he had experienced high or low blood pressure.  The 
Physician's Comments section of the Report noted a history of 
high blood pressure, not considered disabling (NCD).  
Further, his blood pressure was noted as being 136/88 
(systolic/diastolic) on the induction examination itself.  
Subsequent records dated in April 1967 do note elevated blood 
pressure readings of 168/104 and 180/110, and indicate that 
he was treated for muscle sprain.  However, on his August 
1968 expiration of term of service examination, the veteran's 
blood pressure was noted as being 130/80.  He again noted 
that he had experienced high of low blood pressure on a 
concurrent Report of Medical History, and the Physician's 
Comments indicate it was due to a history of high blood 
pressure that existed prior to service and was normal now.  

In short, the service medical records indicate that while the 
veteran had acute episodes of elevated blood pressure during 
active service, he was not diagnosed with chronic 
hypertension during active service, or for years thereafter.  
As noted above, this is probative evidence against a claim of 
service connection.  Mense, supra; Maxson, supra; Forshey, 
supra.

The Board acknowledges that the veteran submitted a November 
2004 private medical opinion in support of his claims of 
service connection for residuals of radiation burns of the 
chest and neck, thyroid, diabetes mellitus, and hypertension.  
In this statement, a Dr. N noted that he had reviewed medical 
records from 1967 confirming, in pertinent part, that the 
veteran had a chest X-ray in June of that year.  Further, Dr. 
N noted that the veteran reported he experienced a severe 
burn to the anterior chest region following the X-ray, and 
while not listed in the medical record, he remembered the 
incident clearly.  Dr. N opined that it was a possibility 
that if the veteran did receive a chest X-ray that caused a 
severe burn to his anterior chest wall, this same X-ray may 
have been strong enough to cause radiation damage to the 
thyroid, which would allow a causative effect of 
hypothyroidism as the veteran claims.  Dr. N also noted that 
hypothyroidism cased obesity which can lead to diabetes, as 
well as a causative effect in aortic stiffness and 
hypertension.  

Despite the competent medical opinion of Dr. N, the Board 
must conclude that it is not entitled to probative value in 
the instant case as it is not consistent with the confirmed 
facts of the veteran's period of active service.  As detailed 
above, Dr. N's opinion is based upon the veteran having an 
in-service X-ray that caused a severe burn to his chest wall.  
While the veteran's service medical records do confirm he had 
a chest X-ray in June 1967, they do not reflect he sustained 
severe burns to the chest at that time.  There was also no 
indication of such on the August 1968 expiration of term of 
service examination.  As there is no evidence of record to 
support the purported history, any conclusion based upon it 
has no probative value.  See Madden v. Gober, 125 F.3d 1477 
(Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) (citing Black v. Brown, 5 Vet. App. 177 (1993) 
(medical evidence was inadequate where medical opinions were 
general conclusions based on history furnished by appellant 
and on unsupported clinical evidence)); Swann v. Brown, 5 
Vet. App. 229 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a right knee disorder, a left knee 
disorder, a low back disorder, radiation burns of the chest 
and neck, a thyroid disorder, diabetes mellitus, and/or 
hypertension.  The Board also finds that no additional 
development is required with respect to these claims, as 
there is no evidence of any of the claimed disabilities 
either during service or for years thereafter.  Despite the 
veteran's contentions of injuries to his knees and back, as 
well as chest and neck burns from an in-service X-ray, these 
contentions are not confirmed by the service medical records.  
Simply put, the outcome of these claims hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service incurrence 
or aggravation of the claimed disabilities, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Therefore, absent a sufficient factual 
basis of an in-service chest X-ray burn, a medical nexus 
opinion under the circumstances presented in this case would 
not be probative. 

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

II.  Increased rating claim

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected anal fissure with hemorrhoids 
is evaluated pursuant to the criteria found at 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7332.  A noncompensable (zero 
percent) rating is warranted for healed or slight impairment 
of the rectal and anal sphincter without leakage.  A 
10 percent rating requires constant slight leakage or 
occasional moderate leakage.  A 30 percent rating is 
appropriate if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  A 60 percent rating is appropriate if the impairment is 
manifested by extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
appropriate if there is a complete loss of sphincter control.  
Ibid.

In the instant case, the Board finds that the veteran is 
entitled to an increased rating of 60 percent for his 
service-connected anal fissure with hemorrhoids.

At his May 2005 VA arranged medical examination, the veteran 
complained, in part, of problems holding his stool one-third 
to two-thirds of the time.  He also complained of hemorrhoids 
at times, that itch and bleed, and for which he had used 
suppositories, ointment, ate fiber, and took stool softeners.  
Impressions following examination included an external 
reducible hemorrhoid - no bleeding, not thrombosed, not 
causing malnutrition or anemia, and no evidence of fissure 
present at that time.  Moreover, the examiner stated that, 
subjectively, the veteran complained of hemorrhoids with 
partial loss of sphincter, and that, objectively, he had 
hemorrhoids with partial weakness in the anal sphincter.

The record also includes a July 2005 private medical 
statement which noted, in part, that the veteran had had 
ongoing trouble with incontinence since the mid-1960s.  
Although Benefiber and other fiber supplements had been of 
help to the veteran, there was still no cure for the problem.  
On examination, the anal opening was found to be elongated, 
and he had markedly decreased anal sphincter tone.  Occult 
blood was negative.  There were no rectal masses or other 
abnormalities found at that time.

The Board further notes that at his May 2006 hearing, the 
veteran testified that he had a cavity in his rectum where 
they took out part of his sphincter muscle; that he would get 
stool in there when he went to the bathroom, and it would 
continue to leak after he was done.  He also testified that 
he sometimes had to wipe himself 10 to 20 times to get it 
out.  Moreover, he testified that he had to use pads all the 
time, and that sometimes he would leak stool when he coughed 
or sneezed.  When asked, he testified that he had involuntary 
bowel movements every day, and that he had to change his pads 
one to three times a day.

In view of the VA arranged medical examination's notation 
that the veteran experiences problems holding stool one-third 
to two-thirds of the time, the Board finds that the severity 
of the veteran's service-connected anal fissure with 
hemorrhoids more nearly approximates the criteria of fairly 
frequent involuntary bowel movements then that of occasional 
involuntary bowel movements.  His description of his 
involuntary bowel movements at the May 2006 hearing, 
particularly his account that it occurs every day, further 
supports this finding.  Moreover, his testimony indicates 
extensive leakage as well.  For these reasons, the Board 
finds that the veteran is entitled to a 60 percent rating 
under DC 7332.  See 38 C.F.R. §§ 4.3, 4.7.

The Board also finds that the veteran is not entitled to a 
rating in excess of 60 percent under DC 7332.  The July 2005 
private medical statement noted that the veteran's anal 
opening was elongated and that he had markedly decreased anal 
sphincter tone.  However, the May 2005 VA-arranged medical 
examination specifically stated that he only had partial loss 
of sphincter.  In short, the competent medical evidence is 
against a finding that he has complete loss of sphincter 
control.  As such, he does not meet or nearly approximate the 
criteria for a 100 percent rating under DC 7332.

The Board further finds that the veteran is not entitled to a 
separate evaluation for his hemorrhoids.  As his hemorrhoids 
are recognized as part of the service-connected anal fissure, 
a separate evaluation would be a violation of the prohibition 
against pyramiding found at 38 C.F.R. § 4.14.  Moreover, even 
if a separate rating could be assigned, the record reflects 
he would not be entitled to a compensation rating for his 
hemorrhoids.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).  Under 38 C.F.R. § 4.114, Diagnostic Code 
7336, a noncompensable rating is assigned for mild or 
moderate hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Here, as detailed above, the May 2005 VA arranged medical 
examination found the veteran to have an external reducible 
hemorrhoid - no bleeding, not thrombosed, not causing 
malnutrition or anemia.  Thus, the medical evidence does not 
support a compensable rating under Diagnostic Code 7336.

For these reasons, the Board concludes that the veteran is 
entitled to an increased rating of no more than 60 percent 
for his service-connected anal fissure with hemorrhoids.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals of radiation 
burns of the chest and neck is denied.

Entitlement to service connection for a thyroid disorder is 
denied.

Entitlement to service connection for diabetes mellitus, type 
2, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an increased rating of 60 percent for anal 
fissure disorder with hemorrhoids is granted.


REMAND

Turning to the veteran's right forearm claim, the Board notes 
that the service medical records dated in August 1967 reflect 
that the hatch of a 577 machine gun fell on the right 
forearm, and that he only had partial movement of the 
fingers.  X-rays at that time were negative.  However, 
medical records dated in 2004 and 2005 reflect treatment for 
right hand triggering of the index, long, and right finger.  
No competent medical examination appears to have been 
accorded to the veteran for the purpose of determining 
whether his current right hand disorder is causally related 
to this in-service injury.  Thus, an examination is required 
to address whether the current right forearm disorder is 
causally related to the in-service injury.

With respect to the veteran's claim of service connection for 
an acquired psychiatric disorder, to include depression and 
anxiety, he has contended that it is secondary to his medical 
conditions.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In the instant case, the Board notes that a July 2004 
statement from a private psychiatrist appears to support the 
veteran's contentions.  However, this statement indicates 
that the veteran has depression due to the back and knees, 
and, as detailed above, the Board has determined that service 
connection is not warranted for these disabilities.  
Nevertheless, the veteran is service-connected for an anal 
fissure disorder with hemorrhoids.  Moreover, the Board has 
determined that additional development is required to 
determine if service connection is warranted for residuals of 
a right forearm injury.  Consequently, the Board concludes 
that a medical examination is required to determine if the 
veteran has an acquired psychiatric disorder due to his 
service-connected anal fissure with hemorrhoids, as well as 
any other disability for which service connection is deemed 
to be warranted.

Since the Board has determined that a new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
But when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also observes that the veteran identified two 
clinicians at his May 2006 hearing, a Dr. E and a Dr. C, for 
the first time.  Further, he testified at his hearing that he 
has received treatment for his various medical conditions at 
the VA Medical Center (VAMC) in Oklahoma City since 1969 or 
1970.  Although there are recent treatment records from this 
facility, there does not appear to be records from the period 
identified by the veteran at his hearing.  Consequently, a 
remand is also required to obtain these records.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right forearm and psychiatric disorder.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

Of particular importance are any 
treatment records from Dr. E and Dr. C, 
which the veteran identified at his May 
2006 hearing.  It is noted that he 
already submitted the necessary release 
for any records from Dr. E at that 
hearing.  The RO should also follow-up on 
the veteran's contentions of medical 
treatment at the Oklahoma City VAMC 
beginning in 1969 or 1970.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination(s) to determine the current 
nature and etiology of his claimed right 
forearm disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.

Following examination of the veteran, the 
examiner(s) should express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that any 
current disability is causally related to 
the in-service injury that occurred in 
August 1967 when the hatch of a 577 
machine gun fell on the right forearm

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  The veteran should also be afforded a 
psychiatric examination to determine the 
current nature and etiology of his 
claimed psychiatric disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that any 
current psychiatric disorder found to be 
present was caused and/or aggravated by 
the veteran's service-connected anal 
fissure disorder with hemorrhoids, as 
well as any other disorder for which 
service connection is deemed to be 
warranted.  By aggravation, the Board 
means a permanent increase in the 
severity of the disability which is 
beyond its natural progression.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Finally, the veteran should be 
afforded a new examination to evaluate 
the current nature and severity of his 
service-connected anal fissure disorder 
with hemorrhoids.  The claims folder 
should be made available to the examiner 
for review before the examination.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
should be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


